UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-577



In Re: DARRELL JAMES DEBREW,

                                                        Petitioner.




                On Petition for Writ of Mandamus.
                  (CR-92-117-BO, CA-96-67-5-BO)

Submitted:   September 20, 1996          Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Darrell James Debrew, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell James Debrew, a federal prisoner, filed a petition for

a writ of mandamus, requesting that the district court judge who

presided over his conviction and habeas corpus proceedings be re-

quired to recuse himself and asking this court to consider a chal-

lenge to the validity of his conviction. Because Debrew appears
dissatisfied with the district court judge's rulings in his cases,

and he has not established any extrajudicial bias, recusal is not

warranted. In re Beard, 811 F.2d 818, 827 (4th Cir. 1987) (holding
that nature of alleged bias must be personal and not arising out of

litigation). Nor may mandamus be used as a substitute for appeal.

Id. at 826.
     We therefore deny Debrew's petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2